DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6 recite the limitation “…comprising a preamble and a data portion, in which low layer signaling information and including the channel selection information is arranged at a head part in the data portion after the preamble” which makes the claims indefinite.  It’s unclear if Applicant intended to claim “in which both low layer signaling information and the channel selection information are arranged at a head part” or “…low layer signaling information is comprised in the data portion; and the channel selection information is arranged at a head part in the data portion after the preamble”.  Examiner will interpret as best understood.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1-4 are rejected as being anticipated by claims 1-4 of US Patent 10,264,624, hereafter Patent624
	Regarding claim 1, claim 1 of Paten624 discloses
 	A transmission apparatus, comprising: (see line 1)
 	circuitry configured to: acquire channel selection information for locating service signaling information of a service; (see lines 2-3)
 	generate a physical layer frame, comprising a preamble and a data portion, in which low Layer signaling information and including the channel selection information is arranged at a head part in the data portion after the preamble; (see lines 6-11)
 	and transmit the physical layer frame as digital broadcast signals. (see line 12)

	Claims 2-4 contain verbatim language contained in allowed claims 2-4 of Patent624 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (USPN 2015/0229443) in view of Herrmann et al (USPN 2015/0113584) and Kwak et al (USPN 2016/0345033).

 	Regarding claim 1, Hwang discloses
	a transmission apparatus, comprising: (apparatus for transmitting broadcast signals comprising [0113, 0114], FIG. 1)
	circuitry configured to acquire channel selection information for locating service signaling information of a service (circuitry of transmitting apparatus (FIGs. 1-4) for generating a frame comprising PLS1 data (FIGs. 11, 16) contains channel information for providing a service to users [0120-0126, 0257, 0259], FIG. 1 #1020)
	generate a physical layer frame, comprising of a preamble and a data portion (generating a baseband frame (BBF) comprising a preamble and data portion [0120-0126]
 	transmits the physical layer frame as digital broadcast signals (OFDM generation block for transmitting baseband frame as digital broadcast signals [0208-0211,0015, 0455], FIG. 8) 	
 	Hwang does not expressly disclose in which specific information including the channel selection information is arranged at a head part in the data portion after the preamble

	Herrmann discloses frame in which specific information including the channel selection information is arranged at a head part in the data portion after the preamble (baseband frame comprising preamble and data field containing information including "UP Size" field placed between preamble and first user packet to indicating timing information [0101-0109, 0020, 0024-0030], FIGs. 1A, 2-3, 10)
in which specific information including the channel selection information is arranged at a head part in the data portion after the preamble” as taught by Herrmann into Hwang’s system with the motivation to provide timing/synchronization using "UP Size" field (Herrman, paragraph [0101-0109, 0020, 0024-0030], FIGs. 1A, 2-3, 10)
	Combined system of Hwang and Herrmann does not expressly disclose wherein low layer signaling information is included as the channel selection information
	
	Kwak discloses wherein low layer signaling information is included as the channel selection information (low level signaling (LLS) transmitted and carries channel information [0129-0133, 0101, 0110-0117], FIGs. 1-3)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein low layer signaling information is included as the channel selection information” as taught by Kwak into combined system of Herrmann and Hwang with the motivation to enable transmission of service provided/channel availability in a digital transmission system (Kwak, paragraph [0129-0133, 0101, 0110-0117], FIGs. 1-3)

 	Regarding claim 2, Hwang does not expressly disclose “the channel selection information is included in L2 Signaling information arranged in a payload of a transmission packet that transmits an IP {Internet 20 Protocol) packet, and the transmission packet is transmitted as a first transmission packet of a first BB (Baseband) frame in the physical layer frame, wherein the transmission packet and the first BB frame comprise a part of the data portion in the physical layer frame”
 	Herrmann discloses “P2” located after preamble/“P1” contains signaling information for user packets transmitted in payload [0078-0082], FIGs. 7-9)
the channel selection information is included in L2 Signaling information arranged in a payload of a transmission packet that transmits an IP {Internet 20 Protocol) packet, and the transmission packet is transmitted as a first transmission packet of a first BB (Baseband) frame in the physical layer frame, wherein the transmission packet and the first BB frame comprise a part of the data portion in the physical layer frame” as taught by Herrmann into Hwang’s system with the motivation to provide timing/synchronization using "UP Size" field (Herrman, paragraph [0101-0109, 0020, 0024-0030], FIGs. 1A, 2-3, 10)

 	Regarding claim 3, Hwang does not expressly disclose “wherein the channel selection information is included in L2 Signaling information arranged in an extension header of a transmission packet that transmits an IP packet, and the transmission packet is transmitted as a first transmission packet of a first BB (Baseband) frame in the physical layer frame, wherein the transmission packet and the first BB frame comprise a part of the data portion in the physical layer frame”
 	Herrmann discloses "UP Size” data field being part of header of IP user packet transmitted as payload of baseband frame [0101-0110, 0121], FIG. 10
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the channel selection information is included in L2 Signaling information arranged in an extension header of a transmission packet that transmits an IP packet, and the transmission packet is transmitted as a first transmission packet of a first BB (Baseband) frame in the physical layer frame, wherein the transmission packet and the first BB frame comprise a part of the data portion in the physical layer frame” as taught by Herrmann into Hwang’s system with the motivation to provide timing/synchronization using "UP Size" field (Herrman, paragraph [0101-0109, 0020, 0024-0030], FIGs. 1A, 2-3, 10)

wherein the channel selection information is included in Li signaling information arranged in an extension header of a BB (Baseband) frame, and the BB frame is transmitted as a first BB frame of the physical layer frame, wherein the BB frame comprises a part of the data portion in the physical layer frame”
 	Herrmann discloses “P2” located after preamble/“P1” contains signaling information for user packets transmitted in payload [0078-0082], FIGs. 7-9)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the channel selection information is included in Li signaling information arranged in an extension header of a BB (Baseband) frame, and the BB frame is transmitted as a first BB frame of the physical layer frame, wherein the BB frame comprises a part of the data portion in the physical layer frame” as taught by Herrmann into Hwang’s system with the motivation to provide timing/synchronization using "UP Size" field (Herrman, paragraph [0101-0109, 0020, 0024-0030], FIGs. 1A, 2-3, 10)

	Regarding claim 5, Hwang does not expressly disclose “service is a television program”
 	Kwak discloses service being a TV programing [0097, 0103, 0108]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “service is a television program” as taught by Kwak into combined system of Herrmann and Hwang with the motivation to enable transmission of service provided/channel availability in a digital transmission system (Kwak, paragraph [0129-0133, 0101, 0110-0117], FIGs. 1-3)

Claim 6 is rejected based on similar ground(s) provided in rejection of claim 1.


	a reception apparatus comprising: (apparatus for receiving broadcast signals comprising [0220-0225], FIG. 9)
	circuitry configured to receive digital broadcast signals including a physical layer frame, comprising of a preamble and a data portion (circuitry of receiving apparatus (FIG. 9) for receiving digital broadcast signals for a physical layer frame comprising preamble and data portion [0223-0227, 0120-0126], FIGs. 11, 16)
	demodulate the physical layer frame; acquire the specific information that is arranged at the head part in the data portion after the preamble and includes the channel selection information (receiving digital broadcast signals and demodulate the signals and provide them to the frame parsing module (FIG. 9 #9010) for extracting information from baseband frames [0024]
	carry out predetermined processing on the basis of the specific information (output processor (FIG. 9 #9030) provides processing based on service selected [0226-0227]
 	Hwang does not expressly disclose in which specific information including the channel selection information is arranged at a head part in the data portion after the preamble

	Herrmann discloses frame in which specific information including the channel selection information is arranged at a head part in the data portion after the preamble (baseband frame comprising preamble and data field containing information including "UP Size" field placed between preamble and first user packet to indicating timing information [0101-0109, 0020, 0024-0030], FIGs. 1A, 2-3, 10)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “in which specific information including the channel selection information is arranged at a head part in the data portion after the preamble” as taught by Herrmann into Hwang’s system with the motivation to provide timing/synchronization using "UP Size" field (Herrman, paragraph [0101-0109, 0020, 0024-0030], FIGs. 1A, 2-3, 10)
wherein low layer signaling information is included as the channel selection information
	
	Kwak discloses wherein low layer signaling information is included as the channel selection information (low level signaling (LLS) transmitted and carries channel information [0129-0133, 0101, 0110-0117], FIGs. 1-3)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein low layer signaling information is included as the channel selection information” as taught by Kwak into combined system of Herrmann and Hwang with the motivation to enable transmission of service provided/channel availability in a digital transmission system (Kwak, paragraph [0129-0133, 0101, 0110-0117], FIGs. 1-3)

	Regarding claim 8, Hwang does not expressly disclose “the channel selection information is included in L2 Signaling information arranged in a payload of a transmission packet that transmits an IP {Internet 20 Protocol) packet, and the transmission packet is transmitted as a first transmission packet of a first BB (Baseband) frame in the physical layer frame, wherein the transmission packet and the first BB frame comprise a part of the data portion in the physical layer frame”
 	Herrmann discloses “P2” located after preamble/“P1” contains signaling information for user packets transmitted in payload [0078-0082], FIGs. 7-9)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the channel selection information is included in L2 Signaling information arranged in a payload of a transmission packet that transmits an IP {Internet 20 Protocol) packet, and the transmission packet is transmitted as a first transmission packet of a first BB (Baseband) frame in the physical layer frame, wherein the transmission packet and the first BB frame comprise a part of the data portion in the physical layer frame” as taught by Herrmann into Hwang’s system with the motivation to provide 

 	Regarding claim 9, Hwang does not expressly disclose “wherein the channel selection information is included in L2 Signaling information arranged in an extension header of a transmission packet that transmits an IP packet, and the transmission packet is transmitted as a first transmission packet of a first BB (Baseband) frame in the physical layer frame, wherein the transmission packet and the first BB frame comprise a part of the data portion in the physical layer frame”
 	Herrmann discloses "UP Size” data field being part of header of IP user packet transmitted as payload of baseband frame [0101-0110, 0121], FIG. 10
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the channel selection information is included in L2 Signaling information arranged in an extension header of a transmission packet that transmits an IP packet, and the transmission packet is transmitted as a first transmission packet of a first BB (Baseband) frame in the physical layer frame, wherein the transmission packet and the first BB frame comprise a part of the data portion in the physical layer frame” as taught by Herrmann into Hwang’s system with the motivation to provide timing/synchronization using "UP Size" field (Herrman, paragraph [0101-0109, 0020, 0024-0030], FIGs. 1A, 2-3, 10)

 	Regarding claim 10, Hwang does not expressly disclose “wherein the channel selection information is included in Li signaling information arranged in an extension header of a BB (Baseband) frame, and the BB frame is transmitted as a first BB frame of the physical layer frame, wherein the BB frame comprises a part of the data portion in the physical layer frame”
 	Herrmann discloses “P2” located after preamble/“P1” contains signaling information for user packets transmitted in payload [0078-0082], FIGs. 7-9)
wherein the channel selection information is included in Li signaling information arranged in an extension header of a BB (Baseband) frame, and the BB frame is transmitted as a first BB frame of the physical layer frame, wherein the BB frame comprises a part of the data portion in the physical layer frame” as taught by Herrmann into Hwang’s system with the motivation to provide timing/synchronization using "UP Size" field (Herrman, paragraph [0101-0109, 0020, 0024-0030], FIGs. 1A, 2-3, 10)

 	Regarding claims 11, Hwang does not expressly disclose “the service is selected on the basis of the channel selection information”
 	Kwak discloses service selection based on channel information [0135]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the service is selected on the basis of the channel selection information” as taught by Kwak into combined system of Herrmann and Hwang with the motivation to enable transmission of service provided/channel availability in a digital transmission system (Kwak, paragraph [0129-0133, 0101, 0110-0117], FIGs. 1-3)

	Regarding claim 12, Hwang does not expressly disclose “wherein a video and audio configuring the service are synchronized on the basis of time information included in the low layer signaling information”
 	Kwak discloses media content, voice and video, synchronization based on SLT/LLS [0102, 0588]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein a video and audio configuring the service are synchronized on the basis of time information included in the low layer signaling information” as taught by Kwak into combined system of Herrmann and Hwang with the motivation to enable transmission of service 

 	Regarding claim 13, Hwang does not expressly disclose “service is a television program”
 	Kwak discloses service being a TV programing [0097, 0103, 0108]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “service is a television program” as taught by Kwak into combined system of Herrmann and Hwang with the motivation to enable transmission of service provided/channel availability in a digital transmission system (Kwak, paragraph [0129-0133, 0101, 0110-0117], FIGs. 1-3)

	Regarding claims 14, Hwang does not expressly disclose “the processing includes service selection based on the channel selection information”
 	Kwak discloses service selection based on channel information [0135]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the processing includes service selection based on the channel selection information” as taught by Kwak into combined system of Herrmann and Hwang with the motivation to enable transmission of service provided/channel availability in a digital transmission system (Kwak, paragraph [0129-0133, 0101, 0110-0117], FIGs. 1-3)

Claims 15-20 rejected based on similar ground(s) provided in rejection of claims 7-10, 13, 14 respectively.

Conclusion

Hong et al (USPN 2014/0029502) FIGs. 7, 8

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469